ACCEPTED
                                                                                        05-17-01033-cv
                                                                             FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                      6/4/2018 7:45 AM
                                                                                            LISA MATZ
                                                                                                CLERK




                                                                    RECEIVED IN
                      IN THE COURT OF APPEALS                 5th COURT OF APPEALS
                     'FIFTH DISTRICT AT DALLAS                     DALLAS, TEXAS
                                                              06/04/2018 7:45:06 AM
                                                                     LISA MATZ
                                                                       Clerk
                        CASE NO. 05-17-01033-CV


DEMETRIA JEFFERSON WYSINGER FOR AND AS POA FOR
DEMONDRIA JEFFERSON, TYSLWAYLA MITCHELL, PRINCE   FILED IN
                                                     LOUIS
                                          5th COURT OF APPEALS
WYSINGER; MINOR CHILDREN,                    .. DALLAS, TEXAS
Appellants                                06/04/2018 7:45:06 AM
V.                                                                  LISA MATZ
                                             Clerk
GEICO COUNTY MUTUAL INSURANCE, FARMERS INSURANCE,
CLIFF PORCH, RON MONTGOMERY MOTORS, AND THE GODSEY
MARTIN LAW FIRM,
Appellees

                      MOTION TO DISMISS APPEAL
                AS TO RON MONTGOMERY MOTORS ONLY

TO THE HONORABLE JUSTICES OF SAID COURT:

     Now comes Appellants in the above-styled and numbered case, before the

decision in this Court has been delivered, and respectfully moves this Court to

withdraw Appellants' notice of appeal and dismiss this appeal, pursuant to Rule

42.1 of the Texas Rules of Appellate Procedure as to Appellee, Ron Montgomery

Motors, only.




MOTION TO DISMISS APPEAL
AS TO RON MONTGOMERY MOTORS ONLY - Page 1
                                         Demondria Jefferson,


APPROVED:




David E. Rohlf, TBC#I7205500
Law Offices of David E. Rohlf
P.O. Box 1137
Rockwall, Texas 75087
Tel: (972) 771-0054
Fax: (972) 772-9397
Attorney for Ron Montgomery Motors



                          CERTlFICATE OF SERVICE

      This is to certify that on   ~..{.. 'it .dt! I ~        a true and correct copy of

the above and foregoing document was served on all attorney's of record.
                                                         'J
                                                         !
                                                                        7




MOTION TO DISMISS APPEAL
AS TO RON MONTGOMERY MOTORS ONLY - Page 2